NO. 12-11-00132-CV
 
IN THE COURT OF APPEALS          
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
MARY M. LINDSEY,                                      
§                   APPEAL FROM THE
APPELLANT
 
V.                                                                     
§                    COUNTY COURT AT LAW #3
 
DENNIS H. WALKER,
APPELLEE                                                   §                      SMITH
COUNTY, TEXAS



MEMORANDUM
OPINION
PER
CURIAM
            This
appeal is being dismissed for want of prosecution.  See Tex. R. App. P. 42.3(c). Appellant,
Mary M. Lindsey, perfected her appeal on April 28, 2011.  The reporter’s record
was filed on July 6, 2011, making Appellant’s brief due on or before August 5,
2011.  When Appellant failed to file her brief by August 5, 2011, this court
notified her on August 9, 2011, that the brief was past due.  The notice warned
that if no motion for extension of time to file the brief was received by
August 19, 2011, the appeal would be dismissed for want of prosecution under
Texas Rule of Appellate Procedure 42.3(c).  Further, the notice informed
Appellant that the motion for extension of time must contain a reasonable
explanation for her failure to file the brief and a showing that Appellee,
Dennis H. Walker, had not suffered material injury thereby.  The August 19
deadline has now passed, and Appellant has neither complied with or otherwise
responded to this court’s August 9, 2011 notice.  Accordingly, we dismiss
the appeal for want of prosecution.  See Tex. R. App. P.  38.8(a)(1), 42.3(c).
Opinion delivered August 24,
2011.
Panel
consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
(PUBLISH)